Title: From Alexander Hamilton to Tench Coxe, 4 January 1792
From: Hamilton, Alexander
To: Coxe, Tench



Treasury DepartmentJany. 4 1792
sir

It is the intention of the President of the United States, verbally communicated to me that the salary [of the keeper of the Light House Cape Henry] shall be equal to the keeper of the light House on the Delaware.
In communicating this you will explain that the first salary proceeded from mistake.
I am with much Consideration  sir  Your Obed Servt

A Hamilton


[PS   Inclosed are the papers concerning the additions made to the Light House Establishment Cape Henry with the Presidents approbation.]
Tench Coxe Esq
